Citation Nr: 1329747	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  06-07 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, schizophrenia, anxiety, schizoaffective disorder, obsessive compulsive disorder, and a panic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1975 to June 1975 and on active duty from June 1975 to April 1976.

This matter is on appeal from a November 2004 decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In September 2009, this matter was remanded by the Board for further evidentiary development.

In a February 2011 BVA decision, the Board denied the Veteran's service connection claim for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision in March 2012, as it pertained to the acquired psychiatric portion of her claim and remanded the case for readjudication.


FINDINGS OF FACT

1.  In June 2012, during the pendency of the appeal but after the appeal was re-certified and transferred to the custody of the Board, VA received a June 2012 letter from the Veteran's attorney which stated that the Veteran died in June 2012.
2.  The Veteran's obituary was published in a June 2012 edition of The Morning Journal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2012, during the pendency of the appeal but after the appeal was re-certified and transferred to the custody of the Board, VA received a June 2012 letter from the Veteran's attorney which stated that the Veteran died in June 2012.  The Board performed its own review and makes note that the Veteran's obituary was published in a June 2012 edition of The Morning Journal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include, "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


